Case 4:20-cv-00106-CLM Document 1 Filed 01/22/20 Page 1 of 10            FILED
                                                                2020 Jan-22 PM 02:32
                                                                U.S. DISTRICT COURT
                                                                    N.D. OF ALABAMA
Case 4:20-cv-00106-CLM Document 1 Filed 01/22/20 Page 2 of 10
Case 4:20-cv-00106-CLM Document 1 Filed 01/22/20 Page 3 of 10
Case 4:20-cv-00106-CLM Document 1 Filed 01/22/20 Page 4 of 10
Case 4:20-cv-00106-CLM Document 1 Filed 01/22/20 Page 5 of 10
Case 4:20-cv-00106-CLM Document 1 Filed 01/22/20 Page 6 of 10
Case 4:20-cv-00106-CLM Document 1 Filed 01/22/20 Page 7 of 10
Case 4:20-cv-00106-CLM Document 1 Filed 01/22/20 Page 8 of 10
Case 4:20-cv-00106-CLM Document 1 Filed 01/22/20 Page 9 of 10
Case 4:20-cv-00106-CLM Document 1 Filed 01/22/20 Page 10 of 10
